 
 

Case 2:21-cv-00098-RSM Document 14-2 Filed 02/17/21 Pag

    

mt m wh & @

Worldwide Logistics Group

 

Bulk & Break Bulk Vessel

 

 

 

 

 

Exhibit B

 
PoISAO7) $1IOd

 
 

-2 Filed 02/17/21 Page 2of3

uOIsay pue soLuNoD ono, jenuuy SCADA /SJASSAA,_ payesodO

DITAIOS OPIMP]IOAN,

SUO] JYSISI

warels
es SSoUIsng JOxOIg 3
SULIOVIeYD 2% uoTesddgd jassa,,

eq

SPoeACTNO@ ME {11 ee DDIAINS Od

a

 
 
 

:21-cv-00098-RSM Document4

 

 

Case

smo eet asomy sonsiso7 ying YeS4 | | | |

 
:21-cv-00098-RSM Document 14-2 Filed 02/17/21 Page 3of3

 

Case

PACA)

RISAUOPUT WO ssauIsng uoTeyodsuey [eoD
UBMIB | /2ULYD OF

RISIUOPUT WOT ssauIsng uoTeyOdsuey [ROD

RAC eat ie Om ROY ze] BUR TMUETUCOXCITAN (BELT avd
WoJJ ssauTsng UoTyeyOdsueT] AIO UOIT/[eOD
‘BUIY,) 0} BIRYSNY

UI2]SIA\ WO SSOUISNg UONeYOdsUeI 940 UO]
‘URAC /EUIY O} BIpesNy

ulo]seq Wo ssoutsng uoTeyoOdsuey [eod

( Su0} 000°0T1/000°011 Punoue )

 

eIsy
ul siasn [ASSO azIsadey jews
ysebbiq
3914} : oe
ayy Jo aU STOR RUIN AeD)

lial 3 24 Gh Ah

cinaig SonsIBO7 epiMpHoN

eSSeyiWeceeldelce me elerata

 

 

                       

G11 ONIN

MmBseg iva

347]Ny ay} Hurdinosa:

uojiqdyq

jt?

 

SALIJSNPUI POO} pure [eOd ‘atO UO
dUMO OSIeD pUe SIape.] SUIPea'T
os
aJodesuls ul

be ‘Md Sulddiys yng SpIMplIoAy

  

ssouisng O3se9
hg Alp jeuoneusajul sosesuq

 

osuep yng /Aiq jeuoneusaqUy 10 UOeIEdC diys m

 
